DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Per amendment dated 10/19/22, claims 1-19 are currently pending in the application, with claim 19 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al. (WO 2015/098449 A1, machine translation).
Regarding claim 1, Yoneyama teaches a hardcoat composition comprising (A) a polyfunctional (meth)acrylic compound (reads on a monomer/precursor polymer), (B) barium titanate and/or zirconium oxide (reads on a piezoelectric ceramic filler), (C) a photopolymerization initiator, (D) an organic solvent, (E) a surfactant, and (F) a (meth)acrylic polymer, and a hardocat layer thereof  [0007, 0011, 0014-0024]. As a preferred surfactant (E), Yoneyama teaches basic surfactants, such as those including a quarternary ammonium group, an ammonium group, a pyridinium group and an imidazolium group as a basic group [0038]. Yoneyama further teaches volatile organic solvents [0035], a method for producing the composition comprising sufficiently mixing the essential and optional components in a mixer using a stirrer [0049], and curing the composition by UV radiation at 20 to 100oC [0050].
Yoneyama is silent with regard to a composite comprising a piezoelectric filler and an ionic compound dispersed within a polymer synthesized in situ, in one single embodiment as in the claimed invention. 
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
Given the teaching in Yoneyama on a genus of surfactants, including those comprising a basic group, such as a quarternary ammonium group, an ammonium group, a pyridinium group and an imidazolium group (i.e. an ionic group, reads on ionic additive), it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a hardcoat layer thereof. Additionally, a skilled artisan would reasonably expect a composition comprising a curable polyfunctional (meth)acrylic monomer, barium titanate, a volatile organic solvent and an ionic basic surfactant that is sufficiently mixed, and cured at 20-100oC to be capable of forming cured hardcoat (i.e. composite layer) comprising a polymer matrix (i.e. in-situ synthesized) having a dispersion of barium titanate (i.e. piezoelectric ceramic filler), and a basic ionic surfactant (i.e. an ionic additive), and the hardcoat to be devoid of an organic solvent, thereby obviating the compositional limitations as set forth in the body of claim 1. As such, the limitation “polymer synthesized in-situ” is a product-by-process limitation. Where product-by-process claims are rejected over a prior art product that appears to be the same, the burden is shifted to applicants to establish an unobvious difference, even if the production processes are different. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). Furthermore, the patentability of a product claim rests on the product formed and not on the method by which it is produced. In re Thorpe, 227, USPQ 984 (Fed. Cir. 1985).
With regard to claims 3 and 4, Yoneyama teaches that the amount of barium titanate filler (B) may be 5-200 parts by mass, relative to 100 parts by mass of (meth)acrylic compound (A) [0032], and the content of the surfactant (E) is preferably from 0.0001 to 5 parts by mass, relative to 100 parts by mass of (meth)acrylic compound (A) [0040], thereby obviating the claimed ranges.
With regard to claim 5 and 6, Yoneyama teaches barium titanate having an average particle diameter of preferably 5 to 100 nm [0025].
With regard to claims 2, 13-16, Yoneyama teaches overlapping amounts of barium titanate and basic (ionic) surfactant, i.e. 5-200 parts by mass of barium titanate, and 0.0001 to 5 parts by mass of a surfactant, relative to 100 parts by mass of (meth)acrylic compound (A) ([0032], [0040]), and barium titanate particle size within the scope the present invention. Although the claimed properties are not explicitly disclosed in the prior art, a skilled artisan would reasonably expect the cured products of overlapping scope to have the claimed d33 and surface roughness (claims 2, 15-16), the basic (ionic) surfactant therein to be compatible with the curable polyfunctional (meth)acrylic monomer prior to curing (claim 13), and the overlapping range of barium titanate content to be capable of forming a 0-3 composite (claim 14), absent evidence to the contrary, on the basis that the reference teaches all of the claimed ingredients in claimed amounts made by a substantially similar process. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 7, the reference teaches a cured polymer formed from a composition comprising polyfunctional (meth)acrylic compounds (A) [0007, 0014-0024], i.e. a cured polymer formed from vinylic monomer/precursor polymer.
With regard to claim 8, the reference teaches polyfunctional (meth)acrylic compound (A) may be a urethane (meth)acrylate (encompass vinylic monomer/precursor polymer) [0020-0023]. Such urethane functional monomers comprise a polar urethane linkage, i.e. -NH-CO-O-, which are capable of forming a hydrogen bonded network.
With regard to claim 9, the reference teaches a curable composition comprising a polyfunctional (meth)acrylic compound, i.e. (meth)acrylate monomer/precursor polymer [0014-0024].
With regard to claim 10, disclosed basic surfactant may include a quarternary ammonium group, an ammonium group, a pyridinium group or an imidazolium group, i.e. an organic cation. A balancing anion would be implicit to such basic surfactants.
With regard to claim 17, Yoyeyama teaches a hardcoat formed from a composition comprising (A) 100 parts by mass of polyfunctional (meth)acrylic compound (reads on a monomer/precursor polymer), (B) 5-200 parts by mass of barium titanate and/or zirconium oxide (reads on a piezoelectric ceramic filler) and (E) 0.0001 to 5 parts by mass of a surfactant [0007, 00, 0014-0032, 0038]. Yoneyama further teaches that the surfactant may be a basic (ionic) surfactant, and the prescribed ranges of barium titanate and an ionic surfactant, i.e. ionic compound, fall within the scope of the claimed invention. Given the substantially overlapping amounts of barium titanate and ionic surfactant, given the teaching in Yoneyama on particle size of barium titanate of preferably 5 to 100 nm [0025], within the scope of the claimed invention, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to reasonably expect the hardcoat (i.e. a composite) to have the claimed d33 and surface roughness, absent evidence to the contrary. The discussion on properties from paragraph 10 above is incorporated herein by reference.
With regard to claim 18, the reference teaches a hardcoat formed from a composition comprising polyfunctional (meth)acrylic compounds (A) [0007, 0014-0024], i.e. a cured polymer formed from vinylic monomer/vinylic precursor polymer.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama et al. (WO 2015/098449 A1, machine translation), in view of Tsai et al. (US 9,120,934 B2).
Regarding claim 1, the discussion with regard to Yoneyama from paragraphs 17-19 above is incorporated herein by reference. Yoneyama further teaches that the hardcoat composition may comprise additives, such as an antistatic agent [0048].
Yoneyama is silent with regard to a composite comprising a piezoelectric filler and an ionic compound dispersed within a polymer synthesized in situ, in one single embodiment as in the claimed invention (claim 1).
As stated in paragraph 6 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
The secondary reference to Tsai teaches a composition comprising a hard coating solution comprising curable acrylic monomers and oligomers, and an antistatic solution (ab.) comprising an ionic liquid (reads on ionic additive), for providing a hard coating film with antistaticity (col. 1, line 24 -col. 2, line 62, col. 4, lines 48-56). Disclosed solvents for forming the solution include volatile solvents (col. 5, lines 40-46). Given that the primary reference to Yoneyama is open to including an antistatic agent in the curable composition for hardcoats, and given the teaching in Tsai on ionic liquids for providing antistaticity to cured hardcoat films, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Tsai’s ionic liquid in Yoneyama’s curable compositions to provide for antistatic hardcoat films. Additionally, a skilled artisan would reasonably expect a hardcoat formed from a composition comprising a polyfunctional (meth)acrylic monomer, barium titanate filler, a volatile solvent and an ionic liquid, that is sufficiently mixed and cured at 20-100oC, to form an antistatic hardcoat (i.e. composite layer) comprising a polymer (i.e. a polymer matrix that is in-situ synthesized) having a dispersion of barium titanate, (i.e. piezoelectric ceramic filler) and an ionic liquid (i.e. an ionic additive), and to be devoid of an organic solvent, thereby obviating the compositional limitations as set forth in the body of claim 1. Furthermore, the discussion on the product-by process limitation “polymer synthesized in-situ” from paragraph 7 above is incorporated herein by reference.
With regard to claims 3 and 4, Yoneyama teaches 5-200 parts by mass of barium titanate, relative to 100 parts by mass of (meth)acrylic compound (A), while Tsai teaches 1 to 20 parts by wt. of an ionic liquid, per 25 to 45 parts by wt. of the curable monomer (col. 4, line 65-col. 5, line 6), i.e. a piezoelectric ceramic filler and an ionic additive in overlapping ranges.
With regard to claim 5 and 6, Yoneyama teaches barium titanate having an average particle diameter of preferably 5 to 100 nm [0025].
With regard to claims 2, 13-16, given the teaching in Yoneyama on overlapping amount of barium titanate and the particle size thereof within the scope of claimed invention, the teaching in Tsai on overlapping amount of ionic liquid, i.e. 5-200 parts by mass barium titanate relative to 100 parts by mass of (meth)acrylic compound (A) (Yoneyama, [0032]), and 1 to 20 parts by wt. of an ionic liquid per 25 to 45 parts by wt. of the curable monomer (Tsai, col. 4, line 65-col. 5, line 6), a skilled artisan would reasonably expect the cured products of overlapping scope to have the claimed d33 and surface roughness (claims 2, 15-16), the ionic liquid to be compatible with the curable polyfunctional (meth)acrylic monomer (claim 13), and the overlapping range of barium titanate content to be capable of forming a 0-3 composite (claim 14), absent evidence to the contrary. The discussion from paragraph 10 above with regard to properties is incorporated herein by reference.
With regard to claim 7, the reference teaches a cured polymer formed from a composition comprising polyfunctional (meth)acrylic compounds (A) [0007, 0014-0024], i.e. a cured polymer formed from vinylic monomer/vinylic precursor polymer.
With regard to claim 8, the reference teaches polyfunctional (meth)acrylic compound (A) may be a urethane (meth)acrylate, i.e. a vinylic monomer/vinylic precursor polymer [0020-0024]. Urethane functional monomers comprise a polar urethane linkage, i.e. -NH-CO-O-, which are capable of forming a hydrogen bonded network.
With regard to claim 9, the reference teaches a curable composition comprising a polyfunctional (meth)acrylic compound, i.e. (meth)acrylate monomer/precursor polymer [0014-0024].
With regard to claims 10-12, Tsai teaches ionic liquids (col. 4, lines 48-53, col. 7, lines 9-11, ref. claim 7). Additionally, Tsai teaches a genus of ionic liquids, including 1-ethyl-3-methylimidazolium (i.e. an organic cation) and hexafluorophosphate (i.e. an anion). The claimed species, i.e. 1-butyl-3-methylimidazolium hexafluorophosphate, is a homolog of the combination of disclosed 1-ethyl-3-methylimidazolium and hexafluorophosphate. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g. by ‑CH2‑ groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
With regard to claim 17, as discussed in the preceding paragraphs, Yoneyama teaches a curable composition comprising 5-200 parts by mass barium titanate (piezoelectric ceramic filler), relative to 100 parts by mass of (meth)acrylic compound (A) (Yoneyama, [0032]), and hardcoat formed therefrom, i.e. a composite layer. 
While Yoneyama is silent with regard to a composition comprising an ionic additive and a composite having claimed properties, in one single embodiment as in the claimed invention, Tsai teaches antistatic hardcoats formed from compositions comprising 1 to 20 parts by wt. of an ionic liquid per 25 to 45 parts by wt. of the curable monomer, i.e. about 2.2 to 80% by mass, relative to curable monomer (col. 4, line 65-col. 5, line 6). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare an antistatic hardcoat by including Tsai’s ionic liquid in Yoneyama’s curable hardcoat compositions. Additionally, given the teaching in Yoneyama on barium titanate particle size of preferably 5 to 100 nm [0025], a range that falls within the scope of present invention, a skilled artisan would reasonably expect the cured products of overlapping scope to have the claimed d33 and surface roughness, absent evidence to the contrary. The discussion from paragraph 10 above with regard to properties that are not explicitly disclosed in the prior art is incorporated herein by reference.
With regard to claim 18, Yoneyama teaches a cured polymer formed from a composition comprising polyfunctional (meth)acrylic compounds (A) [0007, 0014-0024], i.e. a cured polymer formed from vinylic monomer/vinylic precursor polymer.

Response to Arguments
In view of the amendment dated 10/19/22, all claim objections and rejections a set forth in the office action dated 7/19/22 are withdrawn. Additionally, new grounds of rejections are set forth herein above. Applicant’s arguments have been duly considered but are not deemed persuasive.
Applicants arguments:
	Yoneyama does not include at least a composition without an organic solvent as required by the pending claims, as amended. Yoneyama is directed to a hardcoat composition containing (A) a polyfunctional (meth)acrylic compound, (B) barium titanate and/or zirconium oxide, (C) a photopolymerization initiator, (D) an organic solvent, (E) a surfactant, and (F) a (meth)acrylic polymer. The solvent (D) is not only used during the method of making the composition for forming a hard coat layer, it is also part of the composition. For example, this organic solvent (D)
is based “on 100 parts by mass of the polyfunctional (meth) acrylic compound (A) from the viewpoint of excellent compatibility between the polyfunctional (meth) acrylic compound (A) and the filler (B), 100 to 500 parts by mass is preferable, and 200 to 400 parts by mass is more preferable.” Yoneyama does not teach, suggest, or even disclose a composite without an organic solvent.
	Claims 1-18 have been rejected under 35 U.S.C. §103 as allegedly being unpatentable over Yoneyama in view of US 9,120,934 (“Tsai”). This rejection is respectfully traversed. Tsai fails to cure the deficiencies of Yoneyama. Tsai teaches an antistatic coating composition with a hard coating solution and an antistatic solution. “The hard coating solution comprises from 20 to 35 parts by weight of an acrylic oligomer, from 5 to 10 parts by weight of an acrylic monomer, from 40 to 60 parts by weight of a solvent and from 1 to 5 parts by weight of a photoinitiator.” Tsai at Col. 2, lines 27-34. Tsai does not teach, suggest, or even disclose a composite without an
organic solvent.
	The pending claims, as amended, are patentably distinguishable over Yoneyama and Tsai, alone or in combination. A person of ordinary skill in the art would have been motivated to combine Yoneyama and Tsai with a reasonable expectation of success in arriving at the claimed invention. Even assuming, arguendo, that a POSITA would have been motivated to combine Yoneyama and Tsai as the Office Action proposes, the result still would not include at least the composition containing a polymer matrix, and a dispersion of a piezoelectric ceramic filler and an ionic additive within the polymer matrix, in absence of an organic solvent, as required by the pending independent Claims 1 and 17, as amended.

	Examiner’s Response:

As discussed in the rejections set forth above, although Yoneyama’s hardcoat compositions comprise an organic solvent, Ydisclosed solvents encompass volatile organic solvents. Additionally, Yoneyama prescribes a method for forming a hardcoat at a temperature range of 20-100oC. Thus, a skilled artisan would reasonably expect the volatile organic solvent in the curable composition to evaporate thereby forming a hardcoat, i.e. composite layer, that is devoid of an organic solvent as in the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762